EXHIBIT 10.4
 
EMPLOYMENT AGREEMENT
 
 
THIS AGREEMENT is made this the 9th day of June, 2009, by and between Breda
Telephone Corp., d/b/a Western Iowa Networks, an Iowa Corporation, hereinafter
referred to as "Breda," and Kevin D. Batcher, the Chief Operations Officer,
hereinafter referred to as "Kevin."
 
WHEREAS, the parties hereto desire to enter into a mutual agreement wherein
Breda shall employ Kevin as its Chief Operations Officer.
 
WHEREAS, the parties hereto desire to enter into an agreement based upon terms
and conditions set forth below.
 
NOW, therefore in consideration of the mutual covenants and obligations
hereinafter set forth, the parties agree as follows:
 
1.           Employment and Duties.  Breda employs Kevin in the capacity of
Chief Operations Officer.  Kevin shall perform such duties and such additional
duties as may be assigned to him by the Chief Executive Officer, or from time to
time by the Board of Directors.
 
2.           Term.  The term of this Agreement shall begin on July 1, 2009, and
shall terminate on June 30, 2012.
 
3.           Compensation.  During the term of this agreement, Breda shall pay
Kevin a salary and bonus as follows:
 
 
a.
Salary.  Kevin's yearly salary for the year beginning July 1, 2009, to June 30,
2010, shall be $101,660.00.  Kevin's yearly salary for the years beginning July
1, 2010, and July 1, 2011, shall be set by the Board of Directors after
receiving recommendations from the Chief Executive Officer.  Kevin's yearly
salary for those years will not be less than $101,660.00.  Kevin's yearly salary
will be payable in accordance with Breda's regular payroll procedures.

 
 
b.
Bonus.  If Kevin is employed on December 31st of the calendar years of 2010 and
2011, he shall be entitled to a bonus for each of those years.  The Board of
Directors and the Chief Executive Officer shall set up a procedure for the
determination of this bonus.  The final determination as to the amount of the
bonus rests solely with the Board of Directors.

 
 
E-6

--------------------------------------------------------------------------------

 
 
4.           Relocation Expenses.  Breda shall pay for the relocation expenses
of Kevin, which relocation expenses shall include packing and moving of
household and personal effects.  Breda will also pay for a rental property in
Carroll County for up to eight weeks or  until Kevin closes on the sale of his
home in Wisconsin, whichever occurs first.
 
5.           Duties.  Kevin shall devote his entire attention and energy to the
business and affairs of Breda and shall not be engaged in any other business
activity, whether or not such business activity is for the pursuit of gain,
profit or other pecuniary advantages, unless Breda consents to Kevin's
involvement in such business activities.  In this capacity, Kevin shall be
responsible for all the affairs and operations of the company.  Breda may, from
time to time, extend or curtail Kevin's precise services.
 
6.           Employee Benefits.  Kevin shall be entitled to any retirement
benefits as offered by Breda to its other full time employees.  Kevin will
receive health insurance for both he and his wife, and all other employee
benefits, a list of said benefits is attached hereto and made a part hereof.
 
7.           Vacation.  Kevin shall be entitled to four (4) weeks paid vacation
each year of this Agreement.
 
8.           Expenses.  Kevin may incur reasonable expenses for promoting
Breda's business, including expenses for entertainment, travel and similar
items.  Breda will reimburse Kevin for all such expenses upon Kevin's periodic
presentation of the itemized account of such expenditures.
 
9.           Termination Without Cause.  Breda may terminate this agreement at
any time, without cause, by giving thirty (30) days written notice to Kevin.  In
that event, if requested by Breda, Kevin shall continue to render his services
and shall be paid his regular compensation up to the date of termination.  If
Kevin is terminated without cause, Kevin shall be paid on the date of
termination a severance equal to one year pay, or an amount equal to the amount
remaining to be paid under this contract, whichever is less.
 
Kevin may terminate this agreement, at any time, by giving sixty (60) days
notice to Breda.  In that event, Breda shall pay Kevin his compensation up to
the date of termination.  Kevin shall not be entitled to any severance payment
and will not be considered for any performance bonus upon his voluntary
termination.
 
 
E-7

--------------------------------------------------------------------------------

 
 
10.           Termination for Cause.  Breda may terminate this agreement for
cause upon five (5) days written notice to Kevin stating the reason for said
termination.  If Kevin is terminated for cause, he will not be entitled to any
severance payment.  Matters that would be considered terminable for cause would
include, but not be limited to:
 
a. 
Fraud or theft;

 
b. 
Falsifying records;

 
c.
Refusal to carry out a specific order of the Board of Directors;

 
d.
Abuse, discrimination, or harassment of other employees;

 
e.
Unauthorized dissemination of records or information;

 
f.
Possession of illegal drugs or weapons while on Breda property;

 
g.
Conviction of a crime, the nature of which would be calculated to render an
employee undesirable as Chief Operations Officer and detrimental to the best
interest of the company; and

 
h.
Using or possessing intoxicants or narcotics of any kind while on company
premises or being at work under the influence of such substances.

 
11.           Illness or Disability.   If Kevin is absent from his employment by
reason of illness or other incapacity for more than twenty (20) consecutive
weeks, Breda may, after such twenty (20) consecutive weeks, terminate Kevin's
employment by furnishing him notice of termination.  Breda shall pay Kevin
compensation during any period of illness or incapacity in accordance with
Breda's sick pay policy then in effect.  If Kevin is terminated for illness or
disability, he will not be entitled to severance pay.
 
12.           Restrictive Covenants. During the term of this agreement, and for
a period of one (1) year hereafter, Kevin shall not, either as an individual or
on his own account, or as a partner, joint venture, employee, agent, officer,
director or shareholder, directly or indirectly (a) enter into or engage in any
business competitive with that of Breda within a fifty (50) mile area in which
Breda is then doing business; and (b) solicit or attempt to solicit any of
Breda's customers with the intent or purpose to perform services for such
customers which are the same or similar to those provided to the customers by
Breda, or to sell to such customers goods which are the same or similar to those
provided to customers by Breda.
 
13.           Confidential Information.  Kevin acknowledges and agrees that all
information of a technical or business nature, such as know how, trade secrets,
business plans, data, processes, techniques, customer information, inventions,
discoveries and devices, acquired by Kevin in the course of his employment under
this agreement, is valuable, proprietary information of Breda.  Kevin agrees
that such confidential information whether in written, verbal or model form
shall not be disclosed to anyone outside of the employment of Breda, without
Breda's written consent.
 
 
E-8

--------------------------------------------------------------------------------

 
 
14.           Return of Documents.  Upon the termination of Kevin's employment
with or without cause, Kevin shall immediately return and deliver to Breda and
shall not retain any originals or copies of any books, papers, price lists,
customer contacts, bids, customer lists, files, notebooks or any other documents
containing any of the confidential information or otherwise relating to Kevin's
performance of duties under this agreement.  Kevin further acknowledges and
agrees that all such documents are Breda's sole and exclusive property.
 
15.           Construction of Agreement. This agreement shall be interpreted,
constructed and governed by and under the laws of the State of Iowa.  If any
provision or clause of this agreement or the application thereof to either party
is held to be invalid by a court of competent jurisdiction, then such provision
shall be severed therefrom and such invalidity shall not effect any other
provision of this agreement.
 
 
a.
In the event that the provisions of paragraph 13 shall ever be deemed to exceed
the time or geographical limits permitted by applicable law, then such provision
shall be reformed to the maximum time and geographical limits permitted by
applicable law.

 
 
b.
The representations, warranties, covenants and agreements of the parties shall
be revived continuously during the Term, or in consideration of the compensation
paid to Kevin and shall survive the termination of this agreement.

 
 
c.
This agreement contains the entire agreement between the parties hereto with
respect to the subject matter hereof, and there are no understandings,
representations or warranties of any kind between the parties except as
expressly set forth herein.

 
 
d.
Neither this agreement nor any right or obligation of Kevin hereunder may be
assigned by Kevin without the prior written consent of Breda.

 
 
E-9

--------------------------------------------------------------------------------

 
 
 
e.
Subject thereto, this agreement and the covenants and conditions herein
contained shall enure to the benefit of and shall be binding upon the parties
hereto and their respective successors and permitted assigns.

 
 

   
BREDA TELEPHONE CORP.
                     
6/09/09
 
By:
/s/ Charles Thatcher,   Date    
Charles Thatcher, President
                     
6/09/09
  /s/ Kevin D. Batcher   Date  
Kevin D. Batcher
       

 
E-10

--------------------------------------------------------------------------------